LU GE BRVENARA AF

Za E Fepe pREETONAT WS.
PLOQENCE FED PAL CORRECT RECEIVED

P.0, Box 6000
— EV opENCE , CO S(Z2Z26

QEENT
Reese

Case 3:14-cr-00306-WHA Documént 909 Filed 04/20/20 Pagelof3

204 1-+\\

 

APR 2.0 2020

SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT

UNTED & PIES DISILICD COURT
Spe WILLIAM ALSUP
ASD GoceN GATE AVENUE
SAN FRANCISCO, CA GAIOZ

seh ETT} Un ofHagyggTeebeah Te pede PATTAYA

Sho. LIES Lose
UNITED < TAT ES DISC! CF COURT
NORTHERN  S caRIC OR CALIEN A

 

 

 

 

 

 

 

 

 

 

 

 

 

UNHED STATES _, Case* JA-DZ06 WHA
P jamtitt
Hoa. Welham H. Alsup
Vf. . C
LUKE BRUGNARA |
D etendaat L<EQUEST fol2 oppae
FILED Fae REWLA! OF CELL
79 Pine, MouNTAIN Lion
APR 20 2020 AND TAK DOLuMENTS

 

SUSAN _SQONG |

‘Detiada pk [aes yap Cs Baignare! NEF lescthis REQUEST
LEDER Rom ‘gGhie Court * Ho tne Plaindeles he

immediatelu rebicp. personal pieperty. at Bognarc snxt they

De chet adte FL), have pa 6 essian Ae tedoys Federal Law

Pe “Fg (he h Ai 2 M4 1 Z welss & Do oh
i numerated nel leat’ hut Pisinwor. pl
elready cull led 3 icy agen Con actin Mau 2015 fle-the

Ve SS

 

 

 

 

 

 

    

by lo zumeonts_ “legally 45 ke b) BS narae Sea ee
house Lo Dor. J] J

a al

 

SPec (Real Mis, the Rilacins pe! rsonal papery was tkes by Plato $F
Lens Braga, in Zoid and. 2054 snd mudt he ratocned per
Eedetal fo Sia ond this Cow ts prec Culings5 :

 

I\ Poungms mountainlicn (stvfFed) was token in Apa | 20j3 slong
with IQ rans leads The chines wece_cetud néd, but-the Plain ble =
did nat t return the mountain lion, ~the Pisin lh cla! mea they gave the

prauntain | A tothe SE Deet Atay ar fevitis but then Le Lath r<

Coarct that there ws Oo vivlebon top Bayax2 ln ex) the MayrtZasrn

lean seueial y gars PRL al + the State bony G2 there ubsfos fpodaimMes

| taasleuy tel.) this Cauct in Mag ZOIS , afer Bagaara

moth oneck anu Meaatplainech te this Cosrt shout agethna lyis mSumtstn

loa cekurned that 2 wT AO dot know pa thee the -wsafetesn lawns,

tle Cannat Ikon it + Mc. Basgnata because itis lest or
destroyed’! . Manths later in POLE. Basnace learnah a bas

a

 
Case 3:14-cr-00306-WHA Document 909 Filed 04/20/20 Page 3 of 3

 

 

 

    

cet> heck aec thrs Corts poer oD OR te, Fedetal Law, 2s thas
: 4 be i [eno 2S SRLS
hath Pu Bayoara/. @2 COL ‘

 

 
 
   

 

la Pach, Poink£e [Ss The RESPONSI RLS PAM to robin Bag N22

what free Tlleaally to L Fran Sea CLebR, “This Cowct has yet te

CULE en “hs 1h acals 2alb Mmotivn po the mantoa lan te be webhmet_
P A hen~ ¢ eAse tp (LE Byanora (3 hame b

aw A fp AN J ZS f) “ £) a YY

OST

A

      

   

   
 

  

      
 

 

   

< he At Aas) 2 t5
OAM , b ‘Oo HF df ae. Ny Nove 3 Wee cps! te r yy uy ">
Not rebrn = “(ose/ destroy %- any mre PB Nyro > ssets /} moperby « a

 

‘ . - a f oo
. \ “Bayjarras SAMs= (~ fF Lé 2 a
MAM LAMA We ZCIM(Ned Tm Mo Wana@_p, >| ay rt: GO at:
ates <A IAT chi laws thstste poceless an hie Phare, Braaare

T2. hee DmNane pn The n bee : 0 gid ted Oo (IN

Baanates 4 phen 2 “ner Fed oval foul pour,

 

 

 

 
   

Aer  Simab On thst us token buy | Pip pe WA this iQ cant
Mater in Meu 214. Adi oé-these TAX SpajuMENIS ore in a

BLE PE-CHEL | Fp ae a wee pokes bag Plot, 1 Dagan heed.s
pat. ‘ MD
because the ‘Piz. ACE Ars Aa tar paltt te pst letin them to

Pagara ‘
\

  
 
 

 
   

 

 

ZS ~

. IS as

(Cae
es

edo 2 Leto Luke BevENARA 4/1 [20

22,’ 1

1,46 Aygo, Court cessesnpars (Ipavivl DLYY the Risinh sche PR feosacked Ne

as

Brvaare Foal ho ue edna Pighimn oped pron "which yielded NaTMINEas Bakeries is Mé 7a
Cling (, at 7AM Th A- triad Onj ‘deen 4e tong ferdy AC sch os (-BORZID-HR in TOPE —_

wool ie IN Vern ita S antaan ta? d ft XD oA NH Se FI eT ee a ea NS

 
